Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 19 May 2022, is acknowledged.  No claims are amended therein.  Claims 11 - 13 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1 – 10 and 14 - 20 remain available for active consideration.  
Information Disclosure Statement 
The Examiner has considered the information disclosure statement (IDS) filed 2 May 2022, which is now of record in the file.
REJECTIONS MAINTAINED  
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The rejection of claims 1, 5 - 10, 14 – 18, and 20 pursuant to 35 U.S.C. § 103, as being obvious over Tang, X., et al., Ceramics International 42:  15311 – 15318 (2016) (“Tang (2016)”), in view of US 2016/0235885 A1 to Rompen, E., et al., claiming priority to 3 October 2013 (“Rompen ‘885”), and  Harabi, A. and E. Harabi, Materials Science and Engineering C 51:  206 – 215 (7 March 2015) (“Harabi (2015)”), is hereby maintained.
The Invention As Claimed 
	Applicants claim a solid bone regeneration material comprising a first phase of naturally occurring hydroxyapatite (HA) with pores of diameters greater than or equal to 50 µm, or 14/between 50 nm to 100 nm, the material further comprising a second, synthetic solid phase of calcium phosphate having a Ca/P molar ratio of between 0.2 and 2, the material having a weight ratio between the first and second phases of between 99/1 and 50/50 (first phase/second phase), wherein the hydroxyapatite of natural origin has osteoconductive properties identical to those of natural bone material, wherein the hydroxyapatite of the first phase is obtained from a bone material of natural origin, wherein the first phase is at least partially sintered, wherein the material further comprises at least one therapeutic agent, such as antibiotics, antivirals, anti-inflammatories, hormones, growth factors, anti-rejection agents, stem cells, or mixtures thereof, wherein the second phase has a Ca/P molar ratio between 0.3 and 1.8, or between 0.5 and 1.65, wherein the hydroxyapatite of natural origin has osteoconductive properties identical to those of natural bone material, and a medical device and a composition comprising the bone regeneration material.
The Teachings of the Cited Art 
	Tang (2016) discloses porous, biphasic calcium phosphate (BCP) bioceramics scaffolds prepared from hydroxyapatite (HA) and β-tricalcium phosphate nanoparticle powders, wherein the average diameter of the macropores in the BCP material is in the range of 100 – 500 µm, wherein the scaffolds have the ability to promote the cellular growth and proliferation of human dental pulp stem cells (hDPSC’s), with the cells demonstrating favorable cellular adhering capacity on the pore surface of the scaffolds (see Abstract), wherein, for the purpose of hard tissue regeneration, BCP bioceramics scaffolds with both macro- and micropores are preferred, (see p. 15311, 2nd col., 2nd para.), the β-TCP prepared to a Ca/P ratio of 1.50 (see p. 15312, 1st col., 3rd para.), wherein the scaffolds were prepared by a slurry foaming method utilizing equal masses of HA and β-TCP nanoparticle powders as starting materials (see p. 15312, 2nd col., 1st para.; see also FIG. 1), wherein separate phases of HA and β-TCP were detected through X-ray powder diffraction (see p. 15313, 2nd col., 3rd para.; see also FIG. 3), and wherein micropores with average diameter of 15.0 µm are found on the walls of the porous BCP scaffolds, the micropores in the scaffolds being necessary for fluid circulation, which may promote the scaffold degradation in vitro and in vivo (see p. 1317, 1st col., 1st para.).  The reference does not expressly disclose a bi-phasic calcium phosphate material wherein the HA component of the material is of natural origin, from animal bone, with macropores of greater than 50 µm in diameter, wherein the HA is at least partially sintered, and wherein the material is used in a medical device, and/or a composition.  The teachings of Rompen ‘885 and Harabi (2015) remedy that deficiency.
	Rompen ‘885 discloses methods to prepare a bone regeneration material (see ¶[0010]), wherein the material comprises hydroxyapatite (see ¶[0001]), wherein the hydroxyapatite is of natural origin, obtained from natural, mammalian origin, and exhibits identical crystalline structure and morphology to those of a bone material in the natural state (see ¶[0007]; see also ¶¶[0046], [0049]), claims 9, 10), wherein natural hydroxyapatite derived from bone samples allows a  matrix to be obtained that better lends itself to bone regeneration than artificial analogues (see ¶[0008]), wherein the use of natural bone for bone regeneration material allows for recovery and recycling of butcher and slaughterhouse organic waste, forming a low-cost source having abundant bone material (see ¶[0014]), wherein the weight of the hydroxyapatite phase corresponds to a fraction of between 55 and 65% of the initial weight of the bone material sample, before treatment (see ¶[0030]), wherein the bone regeneration material is intended to be used for implants or prostheses for bone formation, bone regeneration, or bone repair at a defective site in a patient (see ¶[0053]), wherein the material is a macroporous material having pores with diameters between 50 and 100 µm (see ¶[0055]), yielding a porous, spatial structure similar to the structure found in bone matrix (see ¶[0006]), and wherein the bone regeneration material can be used in a medical device (see ¶[0057]).
	Harabi (2015) discloses that a careful combination of the main parameters controlling natural hydroxyapatite (NHA: Ca10(PO4)6(OH)2) processing, such as milling techniques, sintering temperatures, and holding times, can lead to an NHA-based bio-ceramic without any foreign oxide additions (see Abstract), wherein microstructure features, such as grain and pore size, wherein, although HA can be synthesized using several methods, or manufactured from natural materials such as coral or bone after removal of the organic materials by heating, in vitro and in vivo studies show that the natural apatite is well tolerated and has better osteoconductive properties than synthetic HA (see p. 206, 2nd col., 1st para.), wherein HA materials manufactured from animal bones, such as cortical bovine bones, have the advantage of inheriting some properties of the raw material such as its chemical composition and structure (id.), wherein the natural hydroxyapatite (NHA) was obtained by calcination of cortical bovine bone at 800 °C for 4 h to remove the organic materials and then dry milled for 30 min (see p. 207, 1st col., 5th para.), wherein, after compacting, samples of the material were sintered at different temperatures ranging from 1050 to 1300° C (see p. 210, 4th para.), and wherein a precise Ca/P ratio of NHA derived from animals (1.68) was selected in order to avoid, or minimize, any possible NHA decomposition (see p. 214, 1st col., last para – 2nd col., 1st para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare porous, biphasic calcium phosphate (BCP) bioceramics scaffolds, the scaffolds prepared from hydroxyapatite (HA) and β-tricalcium phosphate nanoparticle powders, wherein the β-TCP was prepared to a Ca/P ratio of 1.50, as taught by Tang (2016), and wherein the hydroxyapatite phase in the bi-phasic calcium phosphate material is derived from natural hydroxyapatite obtained from bovine bones, has a macroporosity with pore diameters between 50 and 100 µm, and is used in medical devices and compositions, as taught by Rompen ‘885, and wherein the hydroxyapatite is sintered, as taught by Harabi (2015).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Harabi (2015) to the effect that natural apatite is well tolerated and has better osteoconductive properties than synthetic HA, and that HA materials manufactured from animal bones, such as bovine bones, have the advantage of inheriting advantageous properties of the raw material, such as its chemical composition and structure (see p. 206, 2nd col., 1st para.), and by the teachings of Rompen ‘885 to the effect that the porosity of the material is advantageously similar to natural bone matrix.
With respect to claim 1, which claim recites a limitation directed to the relative amount of the first (HA) and second (β-TCP) solid phases in the materials of the invention, the Examiner notes that Tang (2016) discloses preparation of biphasic calcium phosphate materials from starting materials comprising equal masses of HA and β-TCP nanopowders (see p. 15312, 2nd col., 1st para.; see also FIG. 1).  Consequently, it is the Examiner’s position that the resulting biphasic materials have a mass ratio between the two solid phases that reads on the range as recited in claim 1 (“between 99/1 and 50/50”).
With respect to the limitation now recited in new claim 20, the limitation directed to the hydroxyapatite of natural origin having “osteoconductive properties identical to those of natural bone material,” the Examiner notes that Rompen ‘885 discloses the use of hydroxyapatite that comprises “a solid hydroxyapatite phase obtained from a bone material of natural origin and having identical crystalline structure and morphology to those of said bone material” (see ¶[0049]).  It is the Examiner’s position, as would be recognized by one of ordinary skill in the relevant art, that a bone repair material comprising HA of natural origin, such as obtained from bovine bones according to the teachings of Rompen ‘885, and having “identical crystalline structure and morphology” to the source material, as well as a porosity the same as natural bone, would necessarily display osteoconductive properties identical to that of the natural bone origin.  
With respect to claim 6, which claim recites a limitation directed to the first HA phase of the biphasic bone regeneration material being “at least partially sintered,” the Examiner notes that Tang (2016), in FIG. 1 (see p. 15313), provides a flow chart for the disclosed preparation process, which flow chart illustrates a sintering step; in addition, Harabi (2015) discloses specific sintering steps in the preparation of implant devices using the disclosed bone material of natural origin, thus reading on the limitation in question. 
With respect to claims 9 and 10, which claims recite limitations directed to the material of the invention being contained in a medical device (claim 9), and being comprised in a composition (claim 10), the Examiner notes that the cited references disclose calcium phosphate materials that are designed to be, among other uses, implanted in bone defects.  Specifically, Rompen ‘885 specifically discloses use of the disclosed bone material in medical devices (see ¶[0057]).  In addition, the reference specifically characterizes the disclosed bone material as a “composition” (see ¶[0048]), thus reading on the limitation in question.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 5 - 10, 14 – 18, and 20 would have been obvious within the meaning of 35 USC § 103.
The rejection of claims 2 and 19 pursuant to 35 U.S.C. § 103, as being obvious over Tang (2016), Rompen ‘885, and Harabi (2015), as applied in the above rejection of claims 1, 5 - 10, 14 – 18, and 20, and further in view of Brown, W., “Solubilities of Phosphates and Other Sparingly Soluble Compounds,” National Bureau of Standards Report 10 599 (28 May 1971) (“Brown 1971”), is hereby maintained.
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicants claim a solid bone regeneration material comprising a first solid phase of natural hydroxyapatite, and a second solid phase of a calcium phosphate, wherein the second phase of calcium phosphate has a Ksp (solubility product) greater than that of the first phase.
Applicants also claim 19/a bone regeneration material comprising a first solid phase of hydroxyapatite of natural origin which is macroporous, having pores of diameters greater than or equal to 50 µm, and which is enriched by a second synthetic solid phase of calcium phosphate having a Ca/P molar ratio of between 0.2 and 2, and which is more soluble than the first solid phase of hydroxyapatite of natural origin, the bone regeneration material having a5 defined weight ratio between the first solid phase of hydroxyapatite of natural origin and the second phase of calcium phosphate of between 99/1 and 50/50 (first phase/second phase), and the macroporous first solid phase of hydroxyapatite of natural origin, wherein the pores are interconnected, and wherein the hydroxyapatite of natural origin has osteoconductive properties identical to those of natural bone material.


The Teachings of the Cited Art 
	The teachings of Tang (2016), Rompen ‘885, and Harabi (2015) are relied upon as applied in the above rejection of claims 1, 5 - 10, 14 – 18, and 20.  The references do not expressly disclose a bi-phasic calcium phosphate material wherein the second phase has a Ksp (solubility product) greater than (is more soluble than) that of the first phase.  The teachings of Brown (1971) remedy that deficiency.
Brown (1971) discloses investigations into the solubilities of calcium phosphates for application to systems containing tooth, bone, and dental calculus (see p. 2, 2nd para.), and wherein five solid calcium phosphates with limited solubility are relatively stable in aqueous systems, wherein hydroxyapatite is considered to be the least soluble of these salts, with other four in order of increasing solubility under normal circumstances are β-tricalcium phosphate (whitlockite), octacalcium phosphate, anhydrous calcium phosphate (monetite), and dicalcium phosphate dihydrate (brushite) (see p. 7, last para. – p. 8, 1st para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bi-phasic calcium phosphate bone materials according to the teachings of Tang (2016), Rompen ‘885, and Harabi (2015), wherein the second solid phase, β-tricalcium phosphate, of the bi-phasic material has a greater solubility product than the first, natural hydroxyapatite phase, consistent with the teachings of Brown (1971).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Brown (1971) to the effect that tricalcium phosphate is more soluble than hydroxyapatite.  As one of ordinary skill in the art would recognize, as solubility increases the magnitude of the solubility product of the substance increases.  Thus, tricalcium phosphate, being more soluble than hydroxyapatite, would necessarily have a greater solubility product constant than the natural hydroxyapatite of the first phase.
With respect to the new limitation now recited in claim 19, the limitation directed to the hydroxyapatite of natural origin having “osteoconductive properties identical to those of natural bone material,” the Examiner notes that Rompen ‘885 discloses the use of hydroxyapatite that comprises “a solid hydroxyapatite phase obtained from a bone material of natural origin and having identical crystalline structure and morphology to those of said bone material” (see ¶[0049]).  It is the Examiner’s position, as would be recognized by one of ordinary skill in the relevant art, that a bone repair material comprising HA of natural origin, such as obtained from bovine bones according to the teachings of Rompen ‘885, and having “identical crystalline structure and morphology” to the source material, as well as a porosity the same as natural bone, would necessarily display osteoconductive properties identical to that of the natural bone origin.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 2 and 19 would have been obvious within the meaning of 35 USC § 103.
The rejection of claim 3 pursuant to 35 U.S.C. § 103 as obvious over Tang (2016), in view of Rompen ‘885, and Harabi (2015), as applied in the above rejection of claims 1, 5 - 10, 14 – 18, and 20, and further in view of US 2015/0098875 A1 to Lee, S., et al., claiming priority to 8 October 2013 (“Lee ‘875”), is hereby maintained.



The Inventions As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicants claim a bone regeneration material, wherein the first natural HA phase of the material has a specific surface area of greater than 4 m2/g.
The Teachings of the Cited Art 
	The teachings of Tang (2016), Rompen ‘885, and Harabi (2015) are relied upon as applied in the above rejection of claims 1, 5 - 10, 14 – 18, and 20.  The references do not disclose a bone regeneration material with a specific surface area greater than 4 m2/g.  The teachings of Lee ‘875 remedy that deficiency.
	Lee ‘875 discloses a process is for extracting natural hydroxyapatite from bone in order to make granules for a bone graft (see Abstract), wherein the granules possess a high surface area, a low crude protein content, multiple pore sizes, and high total volumetric porosity (see ¶[0001]), wherein natural hydroxyapatite extracted from bovine bone is almost biocompatible to human bone due to the properties of osteoconductivity (see ¶[0003]), wherein the natural hydroxyapatite granules from bone have a specific surface area greater than 110 g/m2 (see ¶[0007]), wherein a specific surface area of greater than 110 m2/g is obtained by sintering the bone material at a rate of less than 0.1° C/min, for a heating time greater than 20 hours (see ¶[0021]), and wherein natural hydroxyapatite granules with high specific surface area are due to inducing polygonal and irregular shapes of granules through fracturing, and through granulating chemically soaked bone blocks, to not only exceed products presently on the market in these measures, but also to achieve good results in patients (see ¶[0028]).

Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bi-phasic calcium phosphate bone materials according to the teachings of Tang (2016), Rompen ‘885, and Harabi (2015), wherein the solid HA phase, originating from bovine bone, possesses a high surface area, a low crude protein content, multiple pore sizes, and high total volumetric porosity, and wherein the hydroxyapatite has a specific surface area greater than 110 g/m2, as taught by Lee ‘875.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Lee ‘875 to the effect that bone-derived HA material, with a surface area greater than 110 m2/g, exhibits performance superior to commercially available products, is well tolerated, and achieves good results in vivo (see ¶[0028]).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 3 would have been obvious within the meaning of 35 USC § 103.
The rejection of claim 4 pursuant to 35 U.S.C. § 103 over Tang (2016), in view of Rompen ‘885, and  Harabi (2015) as applied to claims 1, 5 - 10, 14 – 18, and 20 above, and further in view of US 2008/0249633 A1 to Wu, T., claiming priority to 22 August 2006 (“Wu ‘633”), is hereby maintained.
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicants claim a bone regeneration material comprising a first phase of hydroxyapatite and a second phase of calcium phosphate, wherein the second phase is amorphous calcium phosphate (ACP) or a mixture of amorphous calcium phosphate (ACP) and at least one compound, such as monocalcium calcium phosphate (MCP), dicalcium calcium phosphate (DCP), octacalcium phosphate (OCP), calcium deficient apatite (CDA), tricalcium calcium phosphate (TCP), or tetracalcium calcium phosphate (TTCP).
The Teachings of the Cited Art 
The teachings of Tang (2016), Rompen ‘885, and Harabi (2015) are relied upon as applied in the above rejection of claims 1, 5 - 10, 14 – 18, and 20.  The references do not disclose a bone regeneration material wherein the second calcium phosphate phase is amorphous calcium phosphate (ACP).  The teachings of Wu ‘633 remedy that deficiency.
Wu ‘633 discloses biodegradable and biocompatible materials (see Abstract), wherein calcium phosphates, a family of biodegradable polymers, have been widely applied in tissue engineering scaffolds (see ¶[0006], TABLE 2), wherein preferred calcium phosphates include amorphous calcium phosphate (ACP), dicalcium phosphate (DCP), α-tricalcium phosphate (α-TCP), β-tricalcium phosphate (β-TCP), pentacalcium hydroxyl apatite (HA), and tetracalcium phosphate monoxide (TTCP) (see ¶[0020]), and wherein, among these calcium phosphate family members, amorphous calcium phosphate (ACP) has become increasingly important due to it being an important intermediate product for in vivo and in vitro apatite formation, and for its high solubility and better biodegradability (see ¶[0007]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bi-phasic calcium phosphate bone materials according to the teachings of Tang (2016), Rompen ‘885, and Harabi (2015), wherein the second solid phase of calcium phosphate is amorphous calcium phosphate, as taught by Wu ‘633.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Wu ‘633 to the effect that, among the limited number of preferred calcium phosphate family disclosed in the reference, amorphous calcium phosphate possess advantageous properties due to its being an important intermediate product for in vivo and in vitro apatite formation, and for its high solubility and better biodegradability (see ¶[0007]).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 4 would have been obvious within the meaning of 35 USC § 103.

Response to Applicants’ Arguments 
	The Examiner has fully considered Applicants’ arguments submitted 19 May 2022, but does not find them persuasive.  The Examiner first notes that Applicants argue that “the claims do NOT read on a composition, but on a structure. Applicant submits that in the context of a structure, substituting one element by another cannot be regarded as routine and implies a new invention.”  The Examiner respectfully disagrees.  Of most import here, claim 1 recites the invention is directed to a “bone regeneration material,” and not to a structure, as argued by Applicants.  It is the Examiner’s position that the “material” of the invention is properly treated as a composition of matter.  Furthermore, a finding of obviousness is not necessarily dependent on prior art compositions being identical in structure to the invention as claimed  See MPEP § 2112.01:  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added).”
	Applicants further refer to the Declaration of Eric Rompen (“the Declaration”), where the Declarant points out differences in structure between the biphasic scaffolds of Tang (2016), the primary reference, to the structure of the material of the invention, primarily on the basis of the “nature/origin” of the HA component of the biphasic material.  However, as set forth in the above rejection, the logic of the obviousness finding rests on a substitution of the synthetic HA material of Tang (2016) with the HA obtained from natural sources as disclosed by Rompen ‘885.  Thus, the conclusions on this point drawn by the Declarant are not necessarily based on the appropriate standard of comparison.  To the extent that the Declarant’s conclusions are based on how the two phases of the material of Tang (2016) are structurally integrated, the Examiner notes that claim 1 does not recite any limitations directed to such structural features of the material of the invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicants also argue that substitution of HA from a natural source for the synthetic HA used in the material of Tang (2016) would result in the loss of desirable properties of the natural HA due to the processing conditions of Tang (2016).  However, the Declarant apparently bases this conclusion on the milling process employed in Tang (2016) as applied to the synthetic HA.  However, it is the Examiner’s position that the techniques used in the reference are specific to the synthetic HA and that one of ordinary skill in the art would not necessarily substitute HA from natural sources and subject it to the same processes as applied to the synthetic HA.  The Examiner would also note that a majority of arguments proffered by Applicants appear to be based on process steps, and not compositional differences, which differences, as alluded to above, control on the question of obviousness.
	Applicants also argue, as supported by the Declaration, that the pore structure of the materials of the primary reference differ from the pore structure of the claimed material.  However, virtually the only limitations recited in the claims that are directed to the pores are limitations reciting pore diameters, and not to the structure of a “network,” excepted for interconnectivity.  In this regard, though, Tang (2016) teaches that the disclosed scaffolds “display an inter-connected structure” (see p. 15316, 2nd col.).
	With respect to the secondary rejections, Applicants’ arguments largely rely on the arguments directed against the primary rejection, as addressed above.
	Consequently, Applicants’ arguments are unpersuasive, and claims 1 – 10 and 14 – 20 stand rejected pursuant to 35 U.S.C. § 103. 
NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first Response is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.

	
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619